IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                   Docket Nos. 43656/43657

STATE OF IDAHO,                                 )   2016 Unpublished Opinion No. 695
                                                )
       Plaintiff-Respondent,                    )   Filed: September 19, 2016
                                                )
v.                                              )   Stephen W. Kenyon, Clerk
                                                )
THOMAS R. WARD,                                 )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho,
       Boise County. Hon. Patrick H. Owen, District Judge.

       Judgments of conviction and unified sentence of ten years, with a minimum period of
       confinement of five years, and an indeterminate five-year sentence for two counts of
       felony driving under the influence of drugs/alcohol, affirmed.

       Eric D. Fredericksen, Interim State Appellate Public Defender; Justin M. Curtis,
       Deputy Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                      Before GUTIERREZ, Judge; GRATTON, Judge;
                                 and HUSKEY, Judge
                  ________________________________________________

PER CURIAM
       Thomas R. Ward pleaded guilty to two counts felony driving under the influence of
alcohol and/or drugs, Idaho Code §§ 18-8004, -8005(9). The district court imposed a unified
ten-year sentence, with five years determinate, and an indeterminate five-year sentence. Ward
appeals, contending that his sentences are excessive.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-


                                                1
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Ward’s judgments of conviction and sentences are affirmed.




                                                   2